In a child custody and visitation proceeding pursuant to Family Court Act article 6, the petitioner father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County (DePhillips, J.), dated November 18, 1996, as denied that branch of his motion which was to vacate, inter alia, an order of protection dated June 3, 1996, entered upon his failure to appear at the adjourned date of the hearing on his application.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The court, in its discretion, may relieve a party from the effect of its default upon, inter alia, proof of both a meritorious claim or defense and a reasonable excuse for the default (see, CPLR 5015 [a] [1]; Chemical Bank v Vazquez, 234 AD2d 253). On this record, the petitioner has demonstrated neither. *551Rather, as the Family Court concluded, his failure to appear at the hearing was willful and intentional.
The petitioner’s remaining contentions are without merit or not properly before us on this appeal. Bracken, J. P., Thompson, Altman and Krausman, JJ., concur.